Opinion issued October 6, 2005



 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00680-CV
____________

MEGA INTERESTS, INC. D/B/A JET WRECKER SERVICE, Appellant

V.

CITY OF HOUSTON, Appellee




On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 2002-21484





MEMORANDUM OPINION
          The Court today considered the unopposed Motion to Dismiss Appeal filed by
appellant, Mega Interests, Inc. d/b/a Jet Wrecker Service.  Appellant’s motion is
granted and this appeal is dismissed.  Tex. R. App. P. 42.1(a).  All pending motions
in this appeal are overruled as moot.  The Clerk is directed to issue mandate
immediately.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.